DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1, 16, and 18 have been amended. Claims 2-15, 17 and 19-20 were previously cancelled. Claims 1, 16, 18, and 21-22 are pending and considered in the present Office action.

Applicant’s arguments are not persuasive. The 103 rejections are maintained.

Applicant’s amendments have necessitated a new ground of rejection (i.e., 112).

Response to Arguments
Applicant argues the prior art (Ikeda) teaches ONLY an amorphous region (implying the nanocrystalline silicon feature is not taught) because Ikeda discloses “a peak around 480 cm-1 and the absence of a peak around 520 cm-1 … reveals an amorphous nature of the silicon thin film”. Applicant’s argument is not persuasive. 
The courts have held there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
It is understood by one of ordinary skill in the art Raman spectroscopy is used to characterize the state of structural order in silicon-based materials. Amorphous silicon shows a Raman peak at wavenumbers as low as 470 cm-1 - 475 cm-1 (see e.g., Li (WO 2013/096931) at para. [0050] and Ovshinsky (US 2003/0096098) at para. [0061]); as order (crystallinity) increases in the amorphous film, the band shifts to higher wavenumbers, see e.g., Ovshinsky para. [0061]. The instant invention is consistent with these teachings. The instant amorphous silicon thin film consists of amorphous silicon; while one of ordinary skill in the art would expect a peak at 470 cm-1 to 475 cm-1, the Raman spectrum in the instant invention has a higher wavenumber (i.e., 485 cm-1). As is understood by one of ordinary skill in the art, and evidenced by Ovshinsky, the higher wavenumber is due to a slight increase in order (i.e., crystallization) of the amorphous silicon, wherein the amorphous silicon thin film consists predominantly of amorphous silicon with some amount of that amorphous silicon crystallizing into nanocrystalline silicon. 
Ikeda’s teaching of a Raman peak around 480 cm-1 indicates an amorphous silicon film but Ikeda does not recognize the inherent nature implied by the increased wavenumber when compared to a purely amorphous silicon film (i.e., 470 cm-1 - 475 cm-1). That is, the increased wavenumber in Ikeda (i.e., 480 cm-1) in comparison to purely amorphous silicon (i.e., 470 cm-1 - 475 cm-1) implies an increase in structural order in the amorphous silicon film (as evidenced Ovshinsky, detailed above). In other words, the Raman spectra of Ikeda, having a peak around 480 cm-1 and no peak at 520 cm-1, implies the amorphous silicon film consists predominantly of amorphous silicon with some amount of that amorphous silicon starting to crystalize. Further, as evidenced by Gope (of record, see rejection, or Li mentioned above), amorphous silicon having a Raman peak at 480 cm-1 is indicative of amorphous silicon comprising nanocrystalline Si, see e.g., pages 129-130 of Gope, and para. [0050] and Fig. 9 in Li. In view of the foregoing, Ikeda, in view of Gope (and further evidenced/supported by Li), suggests the amorphous silicon thin film consists predominantly of amorphous silicon with some amount of the amorphous silicon crystallizing to nanocrystalline silicon, as claimed. Even though Ikeda did not realize the structure claim as implied by the Raman spectra, the prior art (Ikeda in view of Gope) suggests the subject matter is in fact inherent in Ikeda as detailed above.

Applicant further argues around 480 cm-1 is NOT so close to 485 cm-1 and that Gope does not teach 485 cm-1. These arguments are not persuasive. 
First, it is noted that Gope was not used to teach the claimed Raman value (i.e., 485 cm-1). Rather, Gope was used to highlight the Raman peaks disclosed by Ikeda suggest the same structure required by the claim (i.e., predominant amorphous silicon with some amount of nanocrystalline silicon). That is, despite the difference in Raman values in the prior art and that claimed (i.e., around 480 cm-1 and 485 cm-1, respectively) the structure disclosed in the prior art is the same as that claimed (i.e., predominant amorphous silicon with some amount of nanocrystalline silicon). 
The instant claims require, in part, an amorphous silicon thin film consisting of predominantly amorphous silicon and an amount of nanocrystalline silicon; these physical features are evidenced by a Raman spectrum having wavenumber of 485 cm-1 and a lack of sharp peak at 520 cm-1. Ikeda teaches an amorphous silicon thin film wherein the Raman spectra has no sharp peak at 520 cm-1 and a peak position centered around 480 cm-1. Ikeda does not explicitly disclose the film includes nanocrystalline silicon. However, a wavenumber of around 480 cm-1, which is a higher wavenumber then what is typically expected for pure amorphous silicon (i.e., 470 cm-1), suggests the amorphous silicon in the amorphous silicon film is starting to crystalize. As evidenced by Gope (included in the rejection) and Li (discussed above), the Raman peak at 480 cm-1 (and no peak at 520 cm-1) suggests a predominance of amorphous silicon and the crystallized silicon is nanocrystalline silicon. In view of the foregoing, the Raman spectra around 480 cm-1 and at 485 cm-1, with no peak at 520 cm-1, are so close because the structure of both spectra suggests predominantly amorphous silicon and an amount nanocrystalline silicon.
Ovshinsky teaches as order (crystallinity) increases, the Raman band shifts to higher wavenumbers, see e.g., para. [0061]; thus, the difference between the two Raman values in the prior art and that claimed (i.e., around 480 cm-1 and 485 cm-1, respectively) appears to be one of varying the amount of the nanocrystalline silicon (extent of crystallization of amorphous silicon). However, as noted in the rejection a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties in view of their similar physical structures (i.e., both have a predominance of amorphous silicon and an amount of nanocrystalline silicon). See MPEP 2144.05, I. 

Applicant’s arguments that the prior art does not teach the coating is “deposited” or “derived from…” are not persuasive. As is apparent from the prosecution history of the instant application (see e.g., Office action issued 30 January 2015 and the most recent Office action from 18 January 2022), the Office has repeatedly interpreted these types of limitations as product by process.
Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “deposited” and “derived from a silicon containing composition comprising…”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, claim 1 is defined by the positively recited structural features. Specifically, a substrate includes a silicon coating thereon; the coating comprises an amorphous silicon thin film consisting of predominantly amorphous silicon and an amount of nanocrystalline silicon, as supported by a Raman peak at 485 cm-1 and no peak at 520 cm-1; the silicon coated substrate has the form of silicon islands; the anode is absent of binders and conducting agents. As set forth in the rejection, the prior art teaches/suggests the positively recited structural features of the claim.

Applicant argues Asaoka and Gope do not teach/suggest the claimed invention for the same reasons as detailed under the discussion of Ikeda and Gope. Applicant’s arguments with respect to Asaoka are not persuasive for the same reasons described with respect to Ikeda above. 

Applicant further argues there is no motivation to utilize electrolytic plating in Asaoka because the technique is merely mentioned and not detailed by Asaoka, nor is there a reasonable expectation of success of modifying Asaoka with Chen. Specifically, applicant argues Chen’s current collector (i.e., nickel plated conductive substrate, which has some amount of roughness) is different from Asaoka’s roughened copper foil; there is no reasonable expectation of success because one would expect the morphology and crystalline nature of the deposited silicon film to vary based on the nature of the substrate because the sticking coefficient of silicon atoms is governed by the morphology, roughness, chemical structure, crystallinity, composition, phase and orientation of the substrate. These arguments are not persuasive particularly in light of what is generally known by one of ordinary skill in the art, as evidenced by Austin and Nishimura. 
First, the examiner must note, arguments of counsel cannot take the place of evidence in the record. In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984); In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Applicant has not provided any evidence to support their arguments/conclusions regarding the varying nature of silicon based on the morphology, roughness, chemical structure, crystallinity, composition, phase and orientation of the substrate. On the contrary, Austin (US 3,990,953, see PTO 892 dated 30 January 2015) and Nishimura (NPL, see IDS dated 27 August 2013) provide evidence one of ordinary skill in the art would have a reasonable expectation of success. 
Applicant’s main concern is that Chen’s substrate is not the same as Asaoka’s substrate. However, electroplating on different substrates is well known to achieve similar structures. For example, Austin teaches electroplating silicon films on a variety of metal substrates (i.e., Pt, Ni, Fe, silver steel, aluminum and alike, see e.g., Tables and col 14) of either conventionally shaped bodies or specifically shaped articles to achieve amorphous silicon with clumps of crystalline silicon (see e.g., col. 13). Nishimura shows the exact method disclosed by Chen forming a silicon film resulting in a Raman peak at 480 cm-1, and no peak at 520 cm-1, see pages 112-113.  In view of what is understood by one of ordinary skill in the art, as evidenced by Austin and Nishimura, one of ordinary skill in the art would had a reasonable expectation of success utilizing the methods detailed by Chen to achieve the structure of Asaoka since methods the same as, or similar to, those detailed in Chen have shown to result in structures having both amorphous and crystalline silicon, and result in the Raman peaks seen by Asaoka (i.e., peak around 480 cm-1, no peak at 520 cm-1), despite any difference in the substrate.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 1.6V) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation “the constant current density” in claim 21 lacks antecedent basis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 18, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (US 7241533) in view of Gope et al. (Growth of Mixed-Phase Amorphous and Ultra Nanocrystalline Silicon Thin Films in the Low Pressure Regime by a VHF PECVD Process, Silicon (2012) 4:127–135, DOI 10.1007/s12633-012-9109-z), hereinafter Ikeda and Gope (both of record).
Regarding Claims 1 and 18, Ikeda teaches a rechargeable lithium ion battery comprising a lithium ion battery anode system, comprising: an electrically conductive copper substrate (10) with a silicon coating (11) on the electrically conductive copper substrate forming a resultant silicon coated substrate (see Fig. 22), the silicon coating comprising: an amorphous silicon thin film such that the resultant silicon coated substrate comprising the amorphous silicon in the form of silicon islands (11a) that directly serves as a lithium ion battery anode, absent of binders and conducting agents (see e.g., title, abstract, col. 1-2, 5-6, and Example a9 in col 26-27, a11 and A11 in col. 31).
Ikeda teaches the Raman spectra of the amorphous silicon thin film has no sharp peak at 520 cm-1 and a presence of a peak around 480 cm-1, see e.g., col. 26, and example a9. In view of the instant published disclosure (para. [0052]), the amorphous silicon thin film without a peak at 520 cm-1 and a peak at around 485 cm-1 is indicative of an amorphous silicon thin film consisting predominantly amorphous silicon and an amount of nanocrystalline silicon. It is the examiner’s position that the prior art's teaching of about 480 cm-1, which suggests/encompasses values above and below 480 cm-1, makes obvious ordered nanocrystalline lattice moieties because the value in the prior art is close to the claimed value (at 485 cm-1) especially considering applicant considered values around 485 cm-1 (hence wavenumbers below 485 cm-1), see e.g., instant para. [0052]. Additionally, Gope teaches Raman spectra centered around 480 cm-1 include nanocrystalline silicon. Gope teaches an amorphous spectrum centered at ~480 cm-1 includes a contribution from small size crystallites (ultra-nanocrystals), see e.g., page 130 and Fig. 5 on page 131. In view of the foregoing, an amorphous silicon film resulting in a wavenumber of 480 cm-1 corresponds to/suggests predominantly amorphous silicon and an amount of nanocrystalline silicon. 
Not only does the prior art teach/suggests/makes obvious the structure claimed in view of the Raman spectra whose peaks overlap with or are close to that claimed, Gope provides evidence any difference in Raman peaks are small. That is, both peak values suggest the same structural features (i.e., amorphous silicon and nanocrystalline silicon) such that one skilled in the art would have expected them to have the same properties.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties in view of their similar physical structures (i.e., both have a predominance of amorphous silicon and an amount of nanocrystalline silicon). See MPEP 2144.05, I. 
Regarding Claims 1 and 21, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “deposited” and “the constant current density is -1 mA/cm2”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. 

Claims 16 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asaoka (JP 2002-083594) in view of Chen (A Patterned 3D Silicon Anode Fabricated by Electrodeposition on a Virus-Structured Current Collector, Adv. Funct. Mater. 2011, 21, 380–387, DOI: 10.1002/adfm.201001475), and Gope et al. (Growth of Mixed-Phase Amorphous and Ultra Nanocrystalline Silicon Thin Films in the Low Pressure Regime by a VHF PECVD Process, Silicon (2012) 4:127–135, DOI 10.1007/s12633-012-9109-z), hereinafter Asaoka, Chen, and Gope (all of record). 
Regarding Claim 16, it is noted that Asaoka is substantially the same as Ikeda (used to reject claim 1); as such, certain details of the rejection of claim 16 are not repeated here, but can be found under the rejection of claim 1. For example, see the rejection of claim 1 (Ikeda in view of Gope) for a detailed explanation of the prior art’s teaching of predominantly amorphous silicon and an amount of nanocrystalline silicon; claim 16 is interpreted the same as Ikeda in view of Gope, except Asaoka replaces the primary reference Ikeda.
Regarding Claims 16 and 22, Asaoka teaches a method for making a lithium ion battery anode system, comprising: obtaining an electrically conductive copper substrate (10) having a surface and depositing a silicon coating (11) on the electrically conductive copper substrate (see e.g., Figs. 10, which is exactly the same as Fig. 22 of Ikeda). The produced silicon coated electrically conductive substrate comprises an amorphous silicon thin film in the form of silicon islands (11a) that directly serves as a lithium ion battery anode, absent of binders and conducting agents. The silicon coating comprising the amorphous silicon thin film consisting of predominantly amorphous silicon and an amount of nanocrystalline silicon as evidenced by the Raman spectra. Specifically, the Raman spectra of the amorphous silicon thin film of Asaoka has no sharp peak at 520 cm-1 and has a peak position centered near 480 cm-1 (see e.g., lines 10-12, 84-130, 184-201, electrode a9 in lines 1337-1351, and electrode a11 a in lines 1420-1428). Please see the rejection of claim 1 (Ikeda in view of Gope) for a detailed explanation of how a Raman peak of near 480 cm-1 in the absence of a peak at 520 cm-1 teaches/suggests/makes obvious the claimed structure of predominantly amorphous silicon and an amount of nanocrystalline silicon, as evidenced by Gope, where Ikeda is equivalent to Asaoka.
Asaoka teaches electrolytic plating methods may be used to achieve the structure outlined above, see e.g., line 627; however, the details of the electrolytic plating method are not disclosed. Thus, Asaoka does not teach the preparation of a silicon-containing composition by combining components comprising silicon halide, an aprotic organic solvent, and an electrolyte; passing an electrolyzing current through the silicon-containing composition, electrolytically reducing the silicon containing composition at a constant current density (i.e., -1 mA/cm-2) and depositing the composition directly on the surface of the copper substrate. However, Chen teaches electrodeposition of silicon on a patterned substrate (see Fig. 1 and second 2.2). The electrodeposition is performed on a silicon-containing composition comprising silicon halide, an aprotic organic solvent and an electrolyte (e.g., 0.5M SiCl4 and 0.1M TBACl dissolved in PC, see e.g., section 2.2 and 4.). Specifically, an electrolyzing current is passed through the silicon containing composition, thereby reducing the silicon containing composition. Chen teaches the composition was deposited directly on the surface of the copper substrate at a constant current density of about -1 mA/cm2, i.e.,    -1.2 mA/cm2, see e.g., Fig. 4b. Chen teaches electrodeposition is a simple and low cost method that can uniformly deposit silicon thin films on various metal substrates, see e.g., 1. Introduction. It would be obvious to one having ordinary skill in the art to implement the electrodeposition method of Chen (i.e., silicon containing composition, current density, etc.) because such a method is recognized as simple, and cost effective. The current density in the prior art does not overlap with the claimed value but is close hence obvious in view of MPEP 2144.05, I; a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729